DocuSign Envelope ID: 3FE6BD4C-0AD5-4CB6-B9D3-8FF79A620218
                  Case 4:21-cv-02698 Document 32-1 Filed on 09/07/21 in TXSD Page 1 of 4




                                         DECLARATION OF KAY RIECK

            I, KAY RIECK, HEREBY DECLARE UNDER PENALTY OF PERJURY THE
            FOLLOWING MATTERS, WHICH ARE TRUE AND CORRECT AND OF MY OWN
            PERSONAL KNOWLEDGE:

                     1. My name is Kay Rieck. I am over 21 years of age and am fully competent
                        to make the statements contained herein.

                     2. In general, this lawsuit and the events described in the Original Petition
                        involved Delaware entities that owned and operated oil and gas properties
                         located in Alaska—not Texas. I have never resided in Texas or owned or
                         rented any residence in Texas. I have never had an office in the State of
                         Texas. I am not a citizen of the United States. I deny the factual allega-
                         tions in the Original Petition regarding my alleged minimum contacts
                         with the State of Texas, except to the extent specifically stated in this dec-
                         laration.

                     3. I was the chairman of the board of directors at Deutsche Oel & Gas S.A.,
                         a Luxembourg corporation (“DOGSA”). DOGSA is the 100% owner of
                         the equity interests in Brutus AG, f/k/a Deutsche Oel & Gas AG, a Ger-
                         man corporation (“Brutus”). Brutus previously owned 100% of the equity
                         interests of Cornucopia Oil & Gas Company, LLC, a Delaware limited
                         liability company (“Cornucopia”). Cornucopia has two 100% owned sub-
                         sidiaries, Furie Operating Alaska, LLC, a Delaware limited liability com-
                         pany (“Furie”) and Corsair Oil & Gas LLC (“Corsair”) (collectively,
                         Furie and Corsair shall be referred to as the “Subsidiaries”).

                     4. Cornucopia and its Subsidiaries each filed Chapter 11 proceedings on Au-
                         gust 8, 2019, in the United States Bankruptcy Court for the District of
                         Delaware, Case Nos. 19-11782 (Cornucopia), 19-11781 (Furie), and 19-
                         11783 (Corsair). These bankruptcy cases were jointly administered.




                                                             Page 1 of 4                              Exhibit 1
DocuSign Envelope ID: 3FE6BD4C-0AD5-4CB6-B9D3-8FF79A620218
                  Case 4:21-cv-02698 Document 32-1 Filed on 09/07/21 in TXSD Page 2 of 4




                     5. After confirmation of the Plan of Reorganization for Cornucopia and its
                         Subsidiaries in June 2020, I resigned as Chairman of the Board of Direc-
                         tors of DOGSA.

                     6. Cornucopia and Corsair owned oil and gas properties located in Alaska.
                        Furie was the operating company for the oil and gas properties owned by
                         Cornucopia and Corsair. Furie did not operate any other oil and gas prop-
                         erties.

                     7. Cornucopia and Corsair did not own any oil and gas properties located in
                        Texas, and Furie did not own or operate any oil and gas properties in
                         Texas.

                     8. Through 2016, Cornucopia and its Subsidiaries had offices located in both
                        Alaska and Texas. In 2016, the Texas office was closed, and from that
                         point forward, Cornucopia and its Subsidiaries only had one office in
                         Alaska.

                     9. I am not and have never been an officer of Cornucopia or any of its Sub-
                        sidiaries. I sat on a three-person Board of Managers for Cornucopia and
                         its Subsidiaries, with Energy Capital Partners (“ECP”), from 2016 to the
                         date the Plan of reorganization was confirmed in June 2020. The Board
                         of Managers was composed of me, a manager chosen by ECP, and third
                         manager chosen by me and ECP’s chosen manager. All meetings of the
                         Board of Managers that I attended were conducted telephonically.

                   10. During my tenure as a member of the Board of Managers for Cornucopia
                       and its Subsidiaries, nearly all of the meetings of the Board of Managers
                         took place by telephone. When I did not attend a meeting of the Board of
                         Managers, a professional with the law firm of Reed Smith attended in my
                         place. When I attended such meetings by telephone, in most instances I
                         would call in from a place not in the United States. If I did call in from a
                         place in the United States, it was not from Texas. The other members of
                         the Board of Managers usually called from their offices in New York. To



                                                             Page 2 of 4
DocuSign Envelope ID: 3FE6BD4C-0AD5-4CB6-B9D3-8FF79A620218
                  Case 4:21-cv-02698 Document 32-1 Filed on 09/07/21 in TXSD Page 3 of 4




                         the best of my knowledge, the other members of the Board of Managers
                         did not call from Texas.

                   11. I was invited to several in-person meetings that occurred in New York and
                         California, where ECP had offices. ECP was the main lender to Cornuco-
                         pia and its Subsidiaries from 2014 forward. I was invited to several meet-
                         ings in Alaska regarding the business affairs of Cornucopia and its Subsid-
                         iaries. I was invited to and did attend one meeting that occurred at the
                         League City, Texas, office of Cornucopia and its Subsidiaries in 2016. I
                         also traveled to Galveston, Texas in 2012 to attend a court hearing in a
                         case involving Cornucopia and its Subsidiaries. That hearing never oc-
                         curred, and the case was settled.

                   12. At all times prior to my resignation as Chairman of the Bord of DOGSA,
                         the day-to-day operations of Furie were run by Furie’s Chief Operating
                         Officer, Thomas Hord. Before the Board of Managers was created in
                         2016, Cornucopia and its subsidiaries were required to and did, to my
                         knowledge, seek the approval of ECP for all budgets and spending deci-
                         sions of Cornucopia and its Subsidiaries.

                   13. Cornucopia and its Subsidiaries have never owned any oil and gas prop-
                         erties or other operating assets in the State of Texas.

                   14. Other than as described above, I have not conducted any other business
                       in Texas or solicited any business in Texas.

                   15. I was born and reared in Germany, and I am a German citizen, although I
                       do not currently reside there. I am not a citizen of the United States. I
                         never maintained an office at Cornucopia and/or its Subsidiaries’ offices
                         located in either Texas or Alaska, nor did I ever maintain any other office
                         or place of business in in the United States.

                   16. On the date the captioned lawsuit was filed on August 6, 2021, I was a
                       resident of Dubai and hold a Dubai resident visa. However, I was no
                       longer a resident at the Jumeirah Palm Residences and did not have a post


                                                             Page 3 of 4
DocuSign Envelope ID: 3FE6BD4C-0AD5-4CB6-B9D3-8FF79A620218
                  Case 4:21-cv-02698 Document 32-1 Filed on 09/07/21 in TXSD Page 4 of 4




                         office box in Dubai. I continue to not reside at the Jumeirah Palm Resi-
                         dences and do not have a post office box in Dubai.

                   17. I have never received by regular, certified, or registered mail an original
                       or a copy of a summons or petition filed in the captioned lawsuit. I have
                         never received by regular, certified, or registered mail any communica-
                         tion, including a summons and/or copy of the Original Petition, from the
                         Secretary of State for the State of Texas. If any such mail was addressed
                         to me at a post office box located in Dubai, such post office box did not
                         exist in my name at the time such mail was sent.

                   18. The foregoing facts are within my personal knowledge, and they are true
                       and correct.

            SIGNED this 7th day of September 2021 in New York County, New York.



                                                                           ____________________
                                                                           Kay Rieck




                                                             Page 4 of 4
